Citation Nr: 0411941	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  02-05 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for the veteran's right (major) shoulder 
degenerative joint disease with bursitis.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active service from March 1951 to March 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating action of the 
Newark, New Jersey, Regional Office (RO) which, in pertinent 
part, determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for a chronic right shoulder disorder and 
denied the claim.  In June 1999, the RO determined that new 
and material evidence had been received to reopen the 
veteran's claim of entitlement to service connection for a 
chronic right shoulder disorder; granted service connection 
for right (major) shoulder degenerative joint disease with 
bursitis; and assigned a 10 percent evaluation for that 
disability.  In February 2003, the veteran was afforded a 
hearing before the undersigned Acting Veterans Law Judge 
sitting at the RO.  The veteran has been represented 
throughout this appeal by the National Association of County 
Veterans Service Officers.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected right 
shoulder disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial evaluation 
in excess of 10 percent for the veteran's right (major) 
shoulder degenerative joint disease with bursitis.  The 
veteran is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.  

REMAND

In reviewing the record, the Board observes that the veteran 
was last afforded a VA examination for compensation purposes 
which encompassed his right shoulder in March 2000.  The VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that an additional VA 
examination for compensation purposes would be helpful in 
resolving the issues raised by the instant appeal.  

At the February 2003 hearing before the undersigned Acting 
Veterans Law Judge, the veteran testified that he was 
receiving ongoing treatment for his right shoulder disability 
from the VA and Anthony V. Petrosini, M.D.  Clinical 
documentation of the cited treatment is not of record.  The 
VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  Accordingly, this case is REMANDED for the following 
action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2.  The RO should then request that the 
veteran provide information as to all 
treatment of his chronic right shoulder 
disability after 2002, including the 
names and addresses of all treating 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact Anthony V. Petrosini, M.D., and 
all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

3.  The RO should then request that 
copies of all pertinent VA clinical 
documentation pertaining to treatment of 
the veteran dated after August 2002 be 
forwarded for incorporation into the 
record.  

4.  The RO should then schedule the 
veteran for VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his right shoulder degenerative joint 
disease with bursitis.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's right shoulder disorder with a 
full description of the effect of the 
disability upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of his right 
shoulder should be noted and described.  
If feasible, the determinations 
concerning pain, weakness and 
fatigability should be portrayed in terms 
of the degree of additional range of 
motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's right shoulder disability 
upon his vocational pursuits.  Send the 
claims folder to the examiner for review.  
The examination report should 
specifically state that such a review was 
conducted.  
5.  The RO should then readjudicate the 
veteran's entitlement to an initial 
evaluation in excess of 10 percent for 
his right (major) shoulder degenerative 
joint disease with bursitis.  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
J. T. HUTCHESON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


